DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-19, and 21-22 of US Application No. 16/600,370 are currently pending and have been examined.  Applicant amended claims 1, 9, 16, 19, and 21 and cancelled claim 2. Applicant previously canceled claim 20.  
Claims 1, 3-19, and 21-22 are allowed. 

Information Disclosure Statement
The Information Disclosure Statements filed on 21 October 2021, 29 November 2021, and 22 March 2022 have been considered. An initialed copy of form 1449 for each IDS is enclosed herewith.
	
Response to Arguments
Applicant’s arguments, see REMARKS, filed 22 February 2022, with respect to the rejection of claims 1, 3-19, and 21-22 under to 35 USC § 103 have been fully considered and are persuasive. Applicant amended independent claims 1, 19, and 22 to include the limitations of claim 2 which Examiner previously objected to as allowable but depending from a rejected claim. Therefore, the previous rejections under § 103 of claims 1, 19, 22, and claims depending therefrom are withdrawn. 

Allowable Subject Matter
Claims 1, 3-19, and 21-22 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Gontmakher et al. (US 2012/0239289 A1, “Gontmakher”) in view of Neeman et al. (US 2005/0004757 A1, “Neeman”) and Suarez et al. (US 6,832,092 B1, “Suarez”).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Gontmakher, discloses transportation information systems and methods, which facilitate the use of transportation, including trip planning. An exemplary method includes generating first scheduling information for a first user based on first user data, public transportation data, a first starting location, and a first destination location. The exemplary method also includes determining that a second user starting from a second starting location different from the first starting location would like to join the first user. The exemplary method further includes generating second scheduling information for the second user to meet the first user based on second user data, public transportation data, the second starting location, real-time location information for the first user, and a second destination location..

Neeman discloses a mass transport system and a method of providing transportation. In the disclosed method and system, a route using mass transport resources is planned for a user in response to a request for transportation and the user is informed of the planned route. The system subsequently tracks the progress of the user along the planned route and optimizes the planned route in real-time. The invention enables the provision of transportation services using mass transport resources combining efficiency in the use of the mass transport resources and convenience for the user.

Suarez discloses a method for communication within a vehicle dispatch system (10) wherein a wireless communication device (36) co-located with a vehicle (14) receives a location parameter (50) in an assignment message (32), compares the location parameter (50) to the current location (56) of the vehicle (14) and processes the assignment message (32) when the location parameter (50) corresponds to the current location (56). The wireless communication device (36) includes a receiver (46), a memory (54), an assignment manager (58), and a processor (60).

With respect to independent claim 1, Gontmakher taken either individually or in combination with other prior art of record fails to teach or suggest: in response to determining a sufficient proximity of the end user to the rendezvous location, selecting the transportation vehicle from a plurality of transportation vehicles based at least in part on a current location of the plurality of transportation vehicles relative to the rendezvous location, wherein determining the sufficient proximity of the end user to the rendezvous location is based on a distance to the rendezvous location.
Independent claims 19 and 21 recite substantially similar limitations as claim 1 and are allowed for the same reasons as claim 1. 

Claims 3-18, and 22 are allowed because they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668